Kupferman, J. P., and Silverman, J. (concurring).
We do not exclude the right of the Secretary of State to revoke the license of a broker who is a principal or an executive in a brokerage organization for insufficient supervision to prevent improper activities by his organization and his staff, even though the principal or executive may not have personal knowledge of particular improprieties. However in the present case, with a claim of improprieties in three out of two thousand cases, we agree that there is not substantial evidence to show even insufficient supervision.